Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. 
The Applicant argues the prior art on record (specifically CN 107564051A hereinafter “Lindong”) fails to teach the limitations “determining at least one feature point according to positions of the laser beam in the two images” and “generating depth information corresponding to each feature point of the at least one feature point according to the two images” as recited in claim 1. The examiner respectfully disagrees. The Applicant argues the instant application emits laser beams, rather than emitting broad beams, so that the processor can determine the positions of the laser beams in the left-eye image and the right-eye image and that each position of the positions should be a specific dot formed by a corresponding laser beam of the laser beams in the left-eye image and the right-eye image (that each position can be changed only by the corresponding laser beam). The Applicant further argues that the specific dot should correspond to only one pixel, meanwhile Lindong uses a plurality of pixels. The examiner reminds the Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geus, 988 F.2d 1181, 26USPQ2d 1057 (Fed.Cir. 1993). 
Lindong uses a laser unit (p.3, line 20) that emits laser patterns (p.2, Step 2). The reflected laser pattern is captured by a camera (p.3, lines 30-31; p.4, Detailed Ways) and from the captured image a pixel density value of the sampling point is obtained (p.5, lines 1-3). It is noted depth values of a sampling point are obtained from the reflected laser pattern that is captured in an image. Under the broadest reasonable interpretation Lindong discloses the limitation “determining at least one feature point according to positions of the laser beam in the two images” and “generating depth information corresponding to each feature point of the at least one feature point according to the two images”. 
In regards to claim 14, the Applicant argues Lindong fails to teach the limitation “each depth of the plurality of depth information corresponds to a corresponding position of positions of the laser beam in the at least one image”. The examiner respectfully disagrees. 
The Applicant notes that in the instant application each position of the positions of the laser beams should be a specific dot formed by a corresponding laser beam of the laser beams, the specific dot should correspond to only one pixel, and the one pixel only corresponds to one distance. It is further argued that Lindong teaches that the depth value of the sampling point is calculated only according to the correspondence between the pixel density value and the depth value and that the sampling point includes a plurality of pixels. The examiner reminds the Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geus, 988 F.2d 1181, 26USPQ2d 1057 (Fed.Cir. 1993).
In Lindong, an image is captured of a reflected laser pattern, from said image a pixel density value of the sampling point position is obtained and then the depth value of the sampling point by using the pixel density value of the sampling point position is obtained (p.5, first paragraph). Therefore, under the broadest reasonable interpretation Lindong teaches the limitation “each depth of the plurality of depth information corresponds to a corresponding position of positions of the laser beam in the at least one image”.
In regards to claim 15 the Applicant argues Lindong fails to teach the limitations “feature point”, “processor determining feature points according to positions of the laser beam in one image captured by the image capture device” and “processor generating a plurality of depth information corresponding to the feature points”. The examiner respectfully disagrees. As previously noted Lindong teaches identifying sampling points (p.5, first paragraph). In Lindong an image is captured of a reflected laser pattern, from said image a pixel density value of the sampling point position is obtained and then the depth value of the sampling point by using the pixel density value of the sampling point position is obtained (p.5, first paragraph). Therefore, Lindong teaches the limitations “processor determining feature points according to positions of the laser beam in one image captured by the image capture device” and “processor generating a plurality of depth information corresponding to the feature points”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindong (CN 107564051A) in view of Lee (US 2014/0348416) further in view of Suzuki et al (US 2015/0002638).

	Regarding claim 1 Lindong discloses an image capture system with calibration function, comprising: 
an image capture device (camera unit – page 3, line 20); 
a laser device emitting laser beam (laser unit – p.3, line 20), wherein the image capture device is used for capturing images corresponding to the laser beam (camera capturing reflected laser pattern – p.3, lines 30-31; camera receiving reflected laser pattern – p.4, Detailed Ways paragraph 6); 
and a processor coupled to the image capture device and the laser for determining at least one feature point according to positions of the laser beam in the images (camera receiving reflected laser pattern and transmitting said laser pattern to a calculation unit – p.4, Detailed Ways paragraph 6; obtaining a sampling point position – p.5, first paragraph), and generating depth information corresponding to each feature point of the at least one feature point according to the images (obtain depth value of sample point – p.5, first paragraph); 
when the processor determines whether to calibrate the depth information or the two images, calibrates the aligned depth information or the two aligned images (calibrating depth information – p.2, lines 6, 18).
However, fails to explicitly disclose a laser rangefinder, the image capture device is used for capturing images two images; wherein the laser rangefinder measures a reference distance corresponding to the each feature point, the processor executes scan line calibration according to the at least one feature point to generate two aligned images, generates aligned depth information corresponding to the each feature point according to the two aligned images, and calibrates the aligned depth information or the two aligned images according to the reference distance.
In his disclosure Lee teaches the image capture device is used for capturing images two images (left image and right image in Figures 2A, 2B, 3); the processor executes scan line calibration according to the at least one feature point to generate two aligned images, generates aligned depth information corresponding to the each feature point according to the two aligned images, and calibrates the aligned depth information or the two aligned images (using scan line for searching the depth for two corresponding feature points on respective left and right images – [0004]; corresponding feature points can be calibrated to be on the same scan line as shown in Figure 2B – [0005, 0017]; corresponding feature points have the same depth position – [0018]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Lindong because such incorporation improves computational efficiency (paragraph [0021]).
However, fails to explicitly disclose a laser rangefinder; wherein the laser rangefinder measures a reference distance corresponding to the each feature point, and calibrates according to the reference distance.
In his disclosure Suzuki teaches a laser rangefinder (laser rangefinder – [0010, 0095]); wherein the laser rangefinder measures a reference distance corresponding to the each feature point (measuring distance to characteristic point on a target using the optical distance measuring part (laser rangefinder) – [0100-0103], steps S103 in Figure 8), and calibrates according to the reference distance (Figure 8 and corresponding description show a calibration that uses the obtained distance by the rangefinder – [0104-0114]; Figure 7 shows a calibration calculation part 53 that uses the measured distance).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

Regarding claim 2 Lindong discloses the image capture system of claim 1. However, fails to explicitly disclose wherein when the processor determines that the depth information or the two images need to be calibrated according to the reference distance, the processor calibrates the aligned depth information or the two aligned images according to the reference distance.
In his disclosure Suzuki teaches when the processor determines that the depth information or the two images need to be calibrated according to the reference distance, the processor calibrates the aligned depth information or the two aligned images according to the reference distance (measuring distance to characteristic point on a target using the optical distance measuring part (laser rangefinder) – [0100-0103], steps S103 in Figure 8; Figure 8 and corresponding description show a calibration that uses the obtained distance by the rangefinder – [0104-0114]; Figure 7 shows a calibration calculation part 53 that uses the measured distance; it is noted Suzuki calibrates depth information).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

Regarding claim 3 Lindong discloses the image capture system of claim 2, wherein when the two images need to be calibrated, the processor generates a reference coordinate corresponding to the each feature point according to the reference distance, calibrates the two aligned images according to at least one reference coordinate of the at least one feature point (note claims 1 and 2 are written in an alternative form, the examiner has chosen for the depth information be calibrated, Lindong as modified meet the limitations of claim 3).

Regarding claim 4 Lindong discloses the image capture system of claim 2, wherein when the depth information needs to be calibrated, the processor generates the aligned depth information corresponding to the reference distance according to the two aligned images, generates a relation according to the aligned depth information and the reference distance, and calibrates the aligned depth information according to the relation (as taught by Suzuki, calibrating depth based on reference distance and depth taken from the two images), wherein the scan line calibration is used for aligning scan lines of the two images (as taught by Lee, using scan line for searching the depth for two corresponding feature points on respective left and right images – [0004]; corresponding feature points can be calibrated to be on the same scan line as shown in Figure 2B – [0005, 0017]).

Regarding claim 5 Lindong discloses the image capture system of claim 1. However, fails to explicitly disclose wherein the processor adjusts a direction or an angle of the laser rangefinder to make the laser rangefinder emit at least one laser beam to the at least one feature point and measure the reference distance.
In his disclosure Suzuki teaches the processor adjusts a direction or an angle of the laser rangefinder to make the laser rangefinder emit at least one laser beam to the at least one feature point and measure the reference distance (controlling the emission direction and angle of the emitted light of the rangefinder – [0061]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

Regarding claim 6 Lindong discloses the image capture system of claim 1. However, fails to explicitly disclose wherein the processor executes the scan line calibration on the two images according to the at least one feature point to generate the two aligned images.
In his disclosure Lee teaches the processor executes the scan line calibration on the two images according to the at least one feature point to generate the two aligned images (using scan line for searching the depth for two corresponding feature points on respective left and right images – [0004]; corresponding feature points can be calibrated to be on the same scan line as shown in Figure 2B – [0005, 0017]; corresponding feature points have the same depth position – [0018]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Lindong because such incorporation improves computational efficiency (paragraph [0021]).

Regarding claim 7 Lindong discloses the image capture system of claim 1. However, fails to explicitly disclose wherein when an image misalignment exists between the two images, the processor calibrates the aligned depth information or the two aligned images according to the reference distance.
In his disclosure Lee teaches when an image misalignment exists between the two images (Figure 2A shows image misalignment between right and left images), the processor calibrates the aligned depth information or the two aligned images according to the reference distance (Figure 2B shows aligned images calibrated).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Lindong because such incorporation improves computational efficiency (paragraph [0021]). However, fails to explicitly disclose calibrates the aligned depth information or the two aligned images according to the reference distance.
In his disclosure Suzuki teaches calibrates the aligned depth information or the two aligned images according to the reference distance (Figure 8 and corresponding description show a calibration that uses the obtained distance by the rangefinder – [0104-0114]; Figure 7 shows a calibration calculation part 53 that uses the measured distance).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

Regarding claim 8 Lindong discloses the image capture system of claim 1. However, fails to explicitly disclose wherein when a difference between the depth information and the reference distance is greater than a predetermined value, the processor calibrates the aligned depth information or the two aligned images according to the reference distance.
In his disclosure Suzuki teaches when a difference between the depth information and the reference distance is greater than a predetermined value, the processor calibrates the aligned depth information or the two aligned images according to the reference distance (calibration calculation part 53 in Figure 7).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindong (CN 107564051A) in view of Suzuki et al (US 2015/0002638).

Regarding claim 14 Lindong discloses an image capture system with calibration function, comprising: 
an image capture device (camera unit – page 3, line 20); 
a laser emitting laser beam (laser unit – p.3, line 20); and 
a processor generating a plurality of depth information according to at least one image captured by the image capture device, wherein the at least one image corresponds to the laser beam, and each depth information of the plurality of depth information correspond to a corresponding position of positions of the laser beam in the at least one image (camera capturing reflected laser pattern – p.3, lines 30-31; camera receiving reflected laser pattern and transmitting said laser pattern to a calculation unit – p.4, Detailed Ways paragraph 6; obtaining a sampling point position – p.5, first paragraph; obtain depth value of sample point – p.5, first paragraph).
However, fails to explicitly disclose a laser rangefinder; wherein the laser rangefinder measures a plurality of reference distances corresponding to the plurality of depth information, and the processor calibrates the plurality of depth information according to the plurality of reference distances.
In his disclosure Suzuki teaches a laser rangefinder (laser rangefinder – [0010, 0095]); wherein the laser rangefinder measures a plurality of reference distances corresponding to the plurality of depth information (measuring distance to characteristic point on a target using the optical distance measuring part (laser rangefinder) – [0100-0103], steps S203 in Figure 9), and the processor calibrates the plurality of depth information according to the plurality of reference distances (Figure 9 and corresponding description show a calibration that uses the obtained distances by the rangefinder – [0104-0114]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

Regarding claim 15 Lindong discloses an image capture system with calibration function, comprising: 
an image capture device (camera unit – page 3, line 20); 
a laser light source emitting laser beam (laser unit – p.3, line 20); and 
a processor determining feature points according to positions of the laser beam in one image captured by the image capture device, and generating a plurality of depth information corresponding to the feature points (camera capturing reflected laser pattern – p.3, lines 30-31; camera receiving reflected laser pattern and transmitting said laser pattern to a calculation unit – p.4, Detailed Ways paragraph 6; obtaining a sampling point position – p.5, first paragraph; obtain depth value of sample point – p.5, first paragraph).
However, fails to explicitly disclose wherein the laser light source measures a plurality of reference distances corresponding to the plurality of depth information, and the processor calibrates the plurality of depth information according to the plurality of reference distances.
In his disclosure Suzuki teaches the laser light source measures a plurality of reference distances corresponding to the plurality of depth information (measuring distance to characteristic point on a target using the optical distance measuring part (laser rangefinder) – [0100-0103], steps S203 in Figure 9), and the processor calibrates the plurality of depth information according to the plurality of reference distances (Figure 9 and corresponding description show a calibration that uses the obtained distances by the rangefinder – [0104-0114]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482